DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 11/03/2020 has been entered. The claim 1 has been amended. The claims 1-15 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 11/03/2020 with respect to the new claim limitation set forth in the amended claim 1 have been fully considered but moot in view of the new ground(s) of rejection at least based on the newly cited Maeda reference. 
Applicant's arguments filed 11/03/2020 against the previously cited Sato reference with respect to the new claim limitation set forth in the amended claim 1 have been fully considered but are not found persuasive. 
In Remarks, applicant attacked Sato with applicant’s misinterpretation of Sato’s teaching in relation to the claim invention with allegation that “the whole process of which involves no NFC between the storage device 5 and the wireless communication apparatus.” The examiner cannot concur for the following reasons. 
Applicant’s specification discloses at Paragraph 0043-0044 that the control type is a default display content configuration control….the display object is a display content identifier…..the control type may be embodied as default_guide and the display object may be 
It is noted that applicant’s control type is related to the display content data or the display attribute data via the NFC message. 
Sato teaches that transmitting the display content control data or the default display setting parameter (e.g., the default thumbnail parameter setting) via the read data from the storage device 5 to the wireless communication device 15 via NFC. Sato’s recognition ID is the display control type that allows the display content switching by the wireless communication device 15 as applicant failed to recognize the following embodiment of Sato.  
Sato teaches at FIG. 3 and FIG. 10 and Paragraph 0071 and Paragraph 0086 and Paragraph 0142 and Paragraph 0259-0264 that the storage device 5 is in bidirectional communication with the wireless communication device 15 to output the read data from the storage device 5 to the wireless communication device 15 via NFC wherein the read data includes the recognition ID and the imaging time data of a plurality of units of data, each of which corresponds to one of stored image…..the control unit 85 of the wireless communication apparatus 15 receives the recognition ID and the imaging time data. The control unit 85 reads the stored recognition ID and the imaging time data from the second storage unit 90. When the control unit 85 compares the received recognition ID and the imaging time data of the storage device 5 with the recognition ID and the imaging time data that are stored. When the control unit 85 determines that both recognition IDs and both units of imaging time data match, the control unit 85 performs step H9 (operation for displaying the thumbnail image based on the transmitted read data including recognition ID and the imaging time data where the recognition ID (control type) is used to control which thumbnail image should be displayed). 

When the control unit 85 determines that both do not match, the control unit 85 performs step H6….In Step H7, the server 13 transmits the thumbnail data of the storage device 5, which are stored based on the recognition ID of the storage device 5, to the wireless communication apparatus 5 (thus inherently provides display content switching because display device of the wireless communication device 15 switches display of the old thumbnail data to the new thumbnail data based on the transmitted read data containing the recognition ID of the storage device 5 and the imaging time data). 
It is noted that Step H7 is an operation where in the display of the wireless communication device 15 switches from the old thumbnail data to the new thumbnail data based on the read data having the new recognition ID and the new imaging time data from the storage device 5 via NFC. 
In Sato, the recognition ID is the control data allowing for display content switching based on the control data by the wireless communication device and the imaging time data is the display thumbnail identifier meeting the claimed display object. 

Moreover, Sarmenta teaches controlling/changing the states of the virtual object and the changed states of the virtual object are not static states as applicant alleged. 
In a non-limiting example, the information written to the NFC tags of Sarmenta include both the virtual object and the display control information controlling the state of the virtual object and the information is read by the NFC reader. Sarmenta further teaches that the virtual object such as a monster in the virtual reality world (the virtual reality scene) switches 
Sarmenta teaches at Paragraph 0117-0120 that NFC tags may include user writable data that may be utilized to assign items of virtual data that may be stored in respective NFC tags…the memory of the NFC enabled smartcards may be re-writable…..data may be written to NFC tags for implementation of an electronic game….The NFC application module 78 may select (control) items of virtual data corresponding to an electronic game or application to be written to NFC tags…..one benefit of enabling the NFC application module 78 to write data to the NFC tag 31 may relate to changes with respect to an item of virtual data (the display object). 
Sarmenta teaches at Paragraph 0097-0098 that the NFC application module 78 may read an identifier previously written on each NFC tag and may translate the data to a more complex game object that may be stored by the NFC application module 78….an example of data particular to the corresponding NFC tag may be a data string that indicates “apple”. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
The essence of Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already and continuously displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 

Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Accordingly, Tuikka’s virtual control action is tied to switching from the default virtual space/avatar representation (the virtual display object) to a new virtual space/avatar representation as the virtual space/avatar representation is subject to changes including position/orientation changes and color/type/size changes according to the user-specific tag-data-to-virtual context mapping information.  A different virtual scene including the virtual avatar and the virtual background object may be presented according to the user-specific tag-data-to-virtual context mapping information. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarmenta US-PGPUB No. 2012/0077593 (hereinafter Sarmenta) in view of Corkin US-PGPUB No. 2018/0353869 (hereinafter Corkin); Tuikka US-PGPUB No. 2012/0016961 (hereinafter Tuikka); Sato US-PGPUB No. 2016/0277626 (hereinafter Sato); Maeda US-PGPUB No. 2018/0097945 (hereinafter Maeda) and Murugesan et al. US-PGPUB No. 2015/0116391 (hereinafter Murugesan).
Re Claim 1:   
Sarmenta teaches a display control method applied to a virtual reality device, comprising: 
if a near field communication (NFC) tag is detected, acquiring, by the virtual reality device, a control message stored in the NFC tag in advance (
Sarmenta’s NDEF record constitutes a control message. Sarmenta teaches at Paragraph 0152 that the processor of the game pieces ma encode and facilitate storage of the data record(s) into an NFC tag….(1) writing the encoded data directly as a raw byte array into a NFC tag; (2) writing the encoded data into a NFC tag as a single NDEF record; (3) writing a separate NDEF record for each (control) property of an object. 
Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster. 
Sarmenta teaches at Paragraph 0055 that the NFC application module 78 (NFC reader) may read the data (e.g., identifiers---control types) of the tags upon entering a proximity of the tags and at Paragraph 0057 that the tags 31 may include user writable tags (user controllable). 
Sarmenta teaches at Paragraph 0111 that the NFC application module 78 may associate the NFC card’s unique NFC ID with a virtual object. It should be pointed out that the specific characteristics (e.g., a fighting style---control type) of the virtual object may be controllable by a user of the apparatus 50. 
Sarmenta teaches at Paragraph 0117-0120 that NFC tags may include user writable data that may be utilized to assign items of virtual data that may be stored in respective NFC tags…the memory of the NFC enabled smartcards may be re-writable…..data may be written to NFC tags for implementation of an electronic game….The NFC application module 78 may select (control) items of virtual data corresponding to an electronic game or application to be written to NFC tags…..one benefit of enabling the NFC application module 78 to write data to the NFC tag 31 may relate to changes with respect to an item of virtual data (the display object). 
Sarmenta teaches at Paragraph 0097-0098 that the NFC application module 78 may read an identifier previously written on each NFC tag and may translate the data to a more complex game object that may be stored by the NFC application module 78….an example of data particular to the corresponding NFC tag may be a data string that indicates “apple”), 
wherein the control message comprises a control type and a display object directly related to a virtual reality scene displayed by the virtual reality device (
The examiner maps the claimed control type to Sarmenta’s control information including the identifier of a virtual object and the control data of the tag includes the control type/property/style/characteristics of the virtual object. The Examiner maps the claimed display object to Sarmenta’s virtual object such as a monster. 
 In a non-limiting example, the information written to the NFC tags of Sarmenta include both the virtual object and the control information controlling the state of the virtual object and the information is read by the NFC reader. 
Sarmenta teaches at Paragraph 0117-0120 that NFC tags may include user writable data that may be utilized to assign items of virtual data that may be stored in respective NFC tags…the memory of the NFC enabled smartcards may be re-writable…..data may be written to NFC tags for implementation of an electronic game….The NFC application module 78 may select (control) items of virtual data corresponding to an electronic game or application to be written to NFC tags…..one benefit of enabling the NFC application module 78 to write data to the NFC tag 31 may relate to changes with respect to an item of virtual data (the display object). 
Sarmenta teaches at Paragraph 0097-0098 that the NFC application module 78 may read an identifier previously written on each NFC tag and may translate the data to a more complex game object that may be stored by the NFC application module 78….an example of data particular to the corresponding NFC tag may be a data string that indicates “apple”. 
Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Sarmenta teaches at Paragraph 0128 that the apparatus 50 may enable a user to interact with the items of virtual data in the virtual world. 
Sarmenta teaches that NFC tag includes the control information and the virtual object (e.g., a virtual object of monster). 
Sarmenta teaches at Paragraph 0121 that the NFC tag may include a program representing a virtual object such as a monster and at Paragraph 0121 that the processor in the NFC tag may receive the change data and write the change data to a memory of the NFC tag and may change the state of the monster based on the received data….the processor of the NFC tag may enable the NFC tag to send the data associated with the new state of the monster as well as any other characteristics of the monster to the NFC application module 78. Sarmenta teaches at Paragraph 0117 that NFC tags may include user writable data that may be utilized to assign items of virtual data that may be stored in respective NFC tags as well as in the translation table 83 and at Paragraph 0119 that the NFC application module 78 may write data to and read data from corresponding NFC tags. Sarmenta teaches at Paragraph 0120 that the changes with respect to an item of virtual data may be included in a virtual world of a game and the apparatus 50 of a second player may be able to read changes written to an NFC tag by the apparatus 50 of the first player directly from the corresponding NFC tag. 
Sarmenta teaches at Paragraph 0106 that in response to reading the data of a respective NFC card, e.g., NFC tag 29, the SRC module 71 may provide the NFC application module 78 with the data, e.g., a unique NFC ID and map each tag’s data to a number (1 or 2) corresponding to tags that may be placed in an order for tapping by the apparatus 50….the NFC application module 78 may then associate the values (1 and 2) with respective items of virtual data. 
Sarmenta’s NDEF record constitutes a control message. Sarmenta teaches at Paragraph 0152 that the processor of the game pieces ma encode and facilitate storage of the data record(s) into an NFC tag….(1) writing the encoded data directly as a raw byte array into a NFC tag; (2) writing the encoded data into a NFC tag as a single NDEF record; (3) writing a separate NDEF record for each property of an object. 
Sarmenta teaches at Paragraph 0055 that the NFC application module 78 (NFC reader) may read the data (e.g., identifiers---control types) of the tags upon entering a proximity of the tags and at Paragraph 0057 that the tags 31 may include user writable tags (user controllable). 
Sarmenta teaches at Paragraph 0111 that the NFC application module 78 may associate the NFC card’s unique NFC ID with a virtual object. It should be pointed out that the specific characteristics (e.g., a fighting style---control type) of the virtual object may be controllable by a user of the apparatus 50. 
Sarmenta teaches at Paragraph 0117-0120 that NFC tags may include user writable data that may be utilized to assign items of virtual data that may be stored in respective NFC tags…the memory of the NFC enabled smartcards may be re-writable…..data may be written to NFC tags for implementation of an electronic game….The NFC application module 78 may select (control) items of virtual data corresponding to an electronic game or application to be written to NFC tags…..one benefit of enabling the NFC application module 78 to write data to the NFC tag 31 may relate to changes with respect to an item of virtual data (the display object). 
Sarmenta teaches at Paragraph 0097-0098 that the NFC application module 78 may read an identifier previously written on each NFC tag and may translate the data to a more complex game object that may be stored by the NFC application module 78….an example of data particular to the corresponding NFC tag may be a data string that indicates “apple”
). 
Sarmenta suggests the claim limitation: performing by the virtual reality device corresponding operation on the display object directly related to the virtual reality scene displayed by the virtual reality device according to the control type. 
Sarmenta teaches performing the control operation of the virtual object according to the virtual object’s fighting style as the fighting style of the monster is controllable by the user. Moreover, the identifier of the NFC tag is switchable/re-writable/controllable as the NFC tag’s NDEF structure is switchable/re-writable/controllable wherein the NDEF structure is a control structure including the control type (identifier) and the virtual object.  
Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag 
Tuikka implicitly teaches the claim limitation of performing by the virtual reality device corresponding operation on the display object directly related to the virtual reality scene displayed by the virtual reality device according to the control type (
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Tuikka teaches at Paragraph 0011 that the virtual context may refer to a virtual space such as a virtual building and at Paragraph 0047 that the mobile device 102 receives data from a near-by NFC tag 104 including data indicative of the virtual context associated with the tag 104 and at Paragraph 0064 that the server 234…receives at least part of the virtual context indications for controlling the virtual environment and at Paragraph 0059 in the case of basis tags… those may after being powered up by the electromagnetic field introduced by the mobile device 102 just data thereof to the device 102 for triggering a virtual context update and possible other functions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Tuikka with Sarmenta to have provided the control operation on the virtual object (the display object) according to the characteristics of the virtual object or to have switched the virtual object according to the identifier of the virtual object as control information wherein the identifier of the virtual object is controllable/rewritable by the 

However, Corkin explicitly teaches the claim limitation of performing by the virtual reality device corresponding operation on the display object directly related to the virtual reality scene displayed by the virtual reality device according to the control type (
Corkin teaches at Paragraph 106 that the processor 205 may be configured to play back another media content dependent on the detected control object 120 and at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Corkin with Sarmenta to have provided the control operation on the virtual object (the display object) according to the characteristics of the virtual object or to have switched the virtual object according to the identifier of the virtual object wherein the identifier of the virtual object is controllable/rewritable by the user. One of the ordinary skill in the art would have controlled the type of the virtual object to be displayed when the NFC tag is detected. 

Applicant’s control message is subject to BRI, Sato implicitly teaches the claim limitation: the control type comprises at least one of display brightness adjusting, display content switching, and default parameter setting, and based on the control type comprised in the control message acquired when the NFC tag is detected, the virtual reality device knows at least one operation of the display brightness adjusting, the display content switching, and the default parameter setting (
Sato teaches at FIG. 3 and FIG. 10 and Paragraph 0071 and Paragraph 0086 and Paragraph 0142 and Paragraph 0259-0264 that the storage device 5 is in bidirectional communication with the wireless communication device 15 to output the read data from the storage device 5 to the wireless communication device 15 via NFC wherein the read data includes the recognition ID and the imaging time data of a plurality of units of data, each of which corresponds to one of stored image…..the control unit 85 of the wireless communication apparatus 15 receives the recognition ID and the imaging time data. The control unit 85 reads the stored recognition ID and the imaging time data from the second storage unit 90. When the control unit 85 compares the received recognition ID and the imaging time data of the storage device 5 with the recognition ID and the imaging time data that are stored. When the control unit 85 determines that both recognition IDs and both units of imaging time data match, the control unit 85 performs step H9 (operation for displaying the thumbnail image based on the transmitted read data including recognition ID and the imaging time data where the recognition ID (control type) is used to control which thumbnail image should be displayed). 
It is noted that performing step H9 is an operation of the default parameter setting corresponding to the default recognition ID stored in the wireless communication device 15. 
When the control unit 85 determines that both do not match, the control unit 85 performs step H6….In Step 7, the server 13 transmits the thumbnail data of the storage device 5, which are stored based on the recognition ID of the storage device 5, to the wireless communication apparatus 5 (thus inherently provides display content switching because display device of the wireless communication device 15 switches display of the old thumbnail data to the new thumbnail data based on the transmitted read data containing the recognition ID of the storage device 5 and the imaging time data. 
It is noted that Step 7 is an operation where in the display of the wireless communication device 15 switches from the old thumbnail data to the new thumbnail data based on the read data having the new recognition ID and the new imaging time data from the storage device 5 via NFC). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporating Sato’s transferring of the display control flag via NFC as part of data/command being transmitted from the NFC device to the virtual reality device into the teaching of Sarmenta’s NFC communication of data between the NFC device and the virtual reality device to have provided the control operation on the virtual object (the display object) according to the characteristics of the virtual display object or to have switched the virtual display object according to the identifier/display-control-type of the virtual display object as control information. One of the ordinary skill in the art would have controlled the type of the 
Applicant’s control message under BRI may be met by Maeda’s NDEF message. Maeda teaches the claim limitation: the control type comprises at least one of display brightness adjusting, display content switching, and default parameter setting, and based on the control type comprised in the control message acquired when the NFC tag is detected, the virtual reality device knows at least one operation of the display brightness adjusting, the display content switching, and the default parameter setting (
Maeda teaches NDEF message area 130 meeting the claimed control message. The NDEF message area includes a control type for display content switching and default display parameter setting (without changing the display content). 
Maeda teaches at Paragraph 0296 that the operation guide AP 123 accesses the URL stored in the first record 12a of the apparatus writing area 12 and displays the image of web page on the display unit 113 by using the web browser and at Paragraph 0350 that the screen display control unit 257 sets the URL corresponding to the Web page that explains the copy function of the on-line manual published on the Internet in the fifth record 243 e of the NFC tag 243 and at Paragraph 0357-0360 that display AP switching processing is performed by the AP control unit 221 of the mobile terminal 210 and the process of FIG. 57 is executed every time the AP displayed on the display unit 113 of the mobile terminal 210 is switched. If the AP displayed on the foreground is the operation guide AP 123, processing proceeds to step S272 and if the AP displayed on the foreground is hold over print AP 124, processing proceeds to step S273 and at Paragraph 0369-0374 that the operation guide AP 123 refers to the value of the fifth record 243 e of the NFC tag 243 read via the NFC I/F unit 211 and the NFC I/F unit 241. If no value is stored in the fifth record 243 e, the operation guide AP 123 ends processing without do anything (default parameter setting). If the value of the six record 243f is 1, processing proceeds to step S295. In step S295, the operation guide AP 123 accesses the URL indicated by the fifth record 243e of the NFC tag 243, and displays the image of the Web page on the display unit 113 using the web browser. 
For example, Maeda teaches at FIG. 1 and Paragraph 0072 that the NFC I/F unit 111 and the NFC I/F unit 141 are interface for executing an NFC type wireless communication 101 according to the NFC standard and at Paragraph 0082 that the NDEF message area 130 functions as a data area to be read and written from the MFP 140 via the NFC I/F unit 111 and at Paragraph 0098 that in the apparatus information writing area 12 of the operation guide AP area 132 of the NDEF message area 130, URL information is written from the MFP 140 to the first record 12a. The second record 12b to the fifth record may be written with information or not written and at Paragraph 0108 that FIG. 12 is a diagram of an image of a screen for changing a menu IM4 displayed by the operation guide AP 123 on the display unit 113 and at Paragraph 0161-0162 that FIG. 26 is a flowchart illustrating processing in which the AP control unit 121 install the operation guide AP 123 in the mobile terminal 110. When the input unit 114 receives a request to install the operation guide AP 123 to the mobile terminal 110 from the user, the AP control unit 121 secures the operation guide AP use area 132 in the NDEF message area 130 and at Paragraph 0179-0183 that FIG. 30 is a flowchart illustrating display AP switching processing performed by the AP control unit 121…..this processing is executed every time the AP is switched to be displayed on the display unit 113 of the mobile terminal 110….in the operation guide AP area 132, the AP control unit 121 writes “0” indicating non-foreground display as display status information 14 of the terminal information writing area….the AP control unit 121 confirms the AP to be displayed on the foreground and at Paragraph 0190-0192 that if the AP displayed on the foreground is the operation guide AP 123, the AP control unit 121 writes “1” indicating foreground display as display status information 14 of the terminal information writing area 11 in the operation guide AP area 132…..If the AP displayed on the foreground is the hold over print AP 124, the AP control unit 121 writes “1” indicating foreground display as display status information 14 of the terminal information writing area 11 in the hold over print AP area 133. If the AP displayed on the foreground is not the operation guide AP 132 and the hold over print AP 124, the AP control unit 121 ends the process without doing anything.
Maeda teaches at Paragraph 0332 that the control unit 250 controls processing in the MFP 240…the control unit 250 changes information stored in the NFC tag 243 according to the status of the MFP 240. Specifically, the control unit 250 identifies the screen image displayed on the operation unit 180 and changes the information stored in the NFC tag 243 according to the specified screen image and at Paragraph 0337 that the mobile terminal 210 changes the predetermined behavior based on apparatus status information acquired by the first acquiring unit and the second acquiring unit.  Maeda teaches at Paragraph 0347-0353 that this flow is executed each time the screen image displayed on the operation unit 180 (of MFP 240) is switched. The screen display control unit 257 initializes the values of the fifth record 243e and the sixth record 243 f in the NFC tag 243….If the screen image to be displayed is the copy standby screen image 81, processing proceeds to step S253. If the screen image to be displayed in the menu setting change screen image 82, processing proceeds to step S255. In step S253, the screen display control unit 257 sets the URL corresponding to the Web page that explains the copy function of the on-line manual published on the Internet in the fifth record 243 e of the NFC tag 243. The screen display control unit 257 sets the URL for displaying the screen image for explaining the copy operation IM3 in the fifth record 243 e of the NFC tag 243. Then, the screen display control unit 257 sets “1” indicating other machine as own/other machine information in the six record 243 f of the NFC tag 243. 
In step S255, the screen display control unit 257 sets the URL corresponding to the web page provided by the web server unit 158 of the own apparatus. The screen display control unit 257 sets the URL for displaying the image of a screen for changing a menu IM 4 in the fifth record 243 e of the NFC tag 243. The screen display control unit 257 sets “0” indicating own machine as own/other machine information in the sixth record 243 f of the NFC tag 243).  
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated a specific NDEF structure including the control type allowing for display content switching and the display object identifier so that the screen image displayed on the display unit 113 of the mobile terminal 110 can be switched according to the transmitted specific NDEF structure. One of the ordinary skill in the art would have been motivated to have provided display content switching according to the NDEF structure communicated between the MFP 140 and the mobile terminal 110 via NFC communication. 
Applicant’s control message under BRI may be met by Murugesan’s NDEF message. Murugesan et al. US-PGPUB No. 2015/0116391 (hereinafter Murugesan) teaches the claim limitation: the control type comprises at least one of display brightness adjusting, display content switching, and default parameter setting, and based on the control type comprised in the control message acquired when the NFC tag is detected, the virtual reality device knows at least one operation of the display brightness adjusting, the display content switching, and the default parameter setting (Murugesan teaches at Paragraph 0043 that the NDEF message can contain multiple NDEF records and FIG. 3 describes an NDEF record’s payload used for encapsulating the display attributes associated with content in NFC and at Paragraph 0041 that the display attributes may include a size of the image, screen size, pixels per inch, brightness of the screen, zoom level). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have communicated between the source device and the target device using the NFC communication using a specific NDEF message which contains the control type (the display attribute) contained in the specific NFC message for the display object/content such that the display content can be displayed on the target device based on the transmitted display attribute in the specific NDEF message sent from the NFC enabled source device. One of the ordinary skill in the art would have controlled the display brightness of the display content based on the display attributes file sent from the NFC enabled source device via NFC communication. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control type is a switching control, and the display object directly related to the virtual reality scene displayed by the virtual reality device is a virtual reality scene identifier to be switched; and wherein the performing corresponding operation on the display object directly related to the virtual reality scene displayed by the virtual reality device according to the control type comprises: switching to display a virtual reality scene corresponding to the virtual reality scene identifier. 
However, Tuikka, Sarmenta and Corkin further teach the claim limitation that the control type is a switching control, and the display object directly related to the virtual reality scene displayed by the virtual reality device is a virtual reality scene identifier to be switched; Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X”. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 106 that the processor 205 may be configured to play back another media content dependent on the detected control object 120 and at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself. 
Corkin teaches at Paragraph 0224 that the media associated with the control object 120 would be displayed on the controller device 160 by scanning the control object 120 over the controller device 160…the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control type is a default display content configuration control, and the display object directly related to the virtual reality scene displayed by the virtual reality device is a display content identifier to be configured as a default display content; and wherein 
However, Tuikka, Sarmenta and Corkin further teach the claim limitation that the control type is a default display content configuration control, and the display object directly related to the virtual reality scene displayed by the virtual reality device is a display content identifier to be configured as a default display content (Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0121 that the printed media 350 may have a picture of a bird if the control information associated with the control object 120 is for the device 110 to play a bird noise and at Paragraph 0223 that FIG. 10A shows a control object 120having a display showing a bird as the identifier of the control object 120 is associated with control information to instruct the device 110 to play a bird noise. 
Corkin teaches at Paragraph 0224 that the media associated with the control object 120 would be displayed on the controller device 160 by scanning the control object 120 over the controller device 160…the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
); and wherein the performing corresponding operation on the display object directly related to the virtual reality scene displayed by the virtual reality device according to the control type comprises: assigning the display content identifier to a preset default display content attribute, so that a display content corresponding to the display content identifier becomes a default display content (Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0121 that the printed media 350 may have a picture of a bird if the control information associated with the control object 120 is for the device 110 to play a bird noise and at Paragraph 0223 that FIG. 10A shows a control object 120having a display showing a bird as the identifier of the control object 120 is associated with control information to instruct the device 110 to play a bird noise. 
Corkin teaches at Paragraph 0224 that the media associated with the control object 120 would be displayed on the controller device 160 by scanning the control object 120 over the controller device 160…the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 106 that the processor 205 may be configured to play back another media content dependent on the detected control object 120 and at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the assigning the display content identifier to the preset default display content attribute comprises: determining a target attribute according to a type of the default display content configuration control, wherein the target attribute is one of a plurality of preset default display content attributes; and if the display content identifier corresponds to the target attribute, assigning the display content identifier to the target attribute.
Tuikka, Sarmenta and Corkin further teach the claim limitation that the assigning the display content identifier to the preset default display content attribute comprises: determining a target attribute according to a type of the default display content configuration control, wherein the target attribute is one of a plurality of preset default display content attributes; and if the display content identifier corresponds to the target attribute, assigning the display content identifier to the target attribute (Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0076 that the device 110 can then characterize identifiable features from the photo and associate the identifiable features with control information and store those identifiable features mapped as a binary template on the server 150 associated with the control information. Later a candidate control object 120 with identifiable features is detected by the device 110 then compared to the list of stored templates on the server 150. If a suitable match is determined by the server 150 or the processor 205, relevant control information is provided and the control information is performed by the relevant device. 
Corkin teaches at Paragraph 0227 that the control information associated with the identifier of the control object is for the device 110 to play a list of different noises such that a different noise is played corresponding to a different image for each subsequent placement of the control object 120. 
 Corkin teaches at Paragraph 0121 that the printed media 350 may have a picture of a bird if the control information associated with the control object 120 is for the device 110 to play a bird noise and at Paragraph 0223 that FIG. 10A shows a control object 120having a display showing a bird as the identifier of the control object 120 is associated with control information to instruct the device 110 to play a bird noise. 
Corkin teaches at Paragraph 0224 that the media associated with the control object 120 would be displayed on the controller device 160 by scanning the control object 120 over the controller device 160…the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 106 that the processor 205 may be configured to play back another media content dependent on the detected control object 120 and at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the type of the preset default display content attribute comprises: a default display scene configuration control and a default display application program configuration control.
Tuikka, Sarmenta and Corkin further teach the claim limitation that the type of the preset default display content attribute comprises: a default display scene configuration control and a default display application program configuration control (Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0227 that the control information associated with the identifier of the control object is for the device 110 to play a list of different noises such that a different noise is played corresponding to a different image for each subsequent placement of the control object 120. 
 Corkin teaches at Paragraph 0121 that the printed media 350 may have a picture of a bird if the control information associated with the control object 120 is for the device 110 to play a bird noise and at Paragraph 0223 that FIG. 10A shows a control object 120having a display showing a bird as the identifier of the control object 120 is associated with control information to instruct the device 110 to play a bird noise. 
Corkin teaches at Paragraph 0224 that the media associated with the control object 120 would be displayed on the controller device 160 by scanning the control object 120 over the controller device 160…the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 106 that the processor 205 may be configured to play back another media content dependent on the detected control object 120 and at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that before the acquiring by the virtual reality device the control message stored in the NFC tag in advance, further comprises: acquiring the control message input by a user in a tag writing interface; and writing the control message into the NFC tag. 
Tuikka, Sarmenta and Corkin further teach the claim limitation that before the acquiring by the virtual reality device the control message stored in the NFC tag in advance, further comprises: acquiring the control message input by a user in a tag writing interface; and writing the control message into the NFC tag ( 
Tuikka teaches at Paragraph 0058 the virtual context application providing necessary logics for virtual context detection/notification and at Paragraph 0036 that the data distinctive to and stored by the tag may be fixedly pre-programmed or user-editable via the short-range connection and at Paragraph 0069 that a number of tags may be obtained and configured, programmed and positioned….the mobile device may cultivate the received implicit context data into proper virtual context information by a mapping logic. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0176 that the control information is stored in the internal storage 309 of the control object 120. 
Corkin teaches at Paragraph 0112-0113 that the control object 120 include NFC enabled control objects….the control objects 120 are detectable by the device 110…the device 110 then performs the function of the determined control information. 
Corkin teaches at Paragraph 0118-0122 that the structure of the control object 120 comprising a tag 352….the tag 352 is a NFC tag that is capable of communicating with the control interface module 210. 
Corkin teaches at Paragraph 0224 that the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself. 
Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the acquiring the control message input by the user in the tag writing interface comprises: displaying a control type selection list and a display object selection 
Corkin and Tuikka further teach the claim limitation that the acquiring the control message input by the user in the tag writing interface comprises: displaying a control type selection list and a display object selection list in the tag writing interface; and if the user selects the control type from the control type selection list and selects the display object directly related to the virtual reality scene displayed by the virtual reality device from the display object selection list, encapsulating the control type and the display object directly related to the virtual reality scene displayed by the virtual reality device according to a control message encapsulation format corresponding to the control type, so as to obtain the control message ( 
Corkin teaches at Paragraph 0156-0162 that examples for a control information association are shown below….(i) one control function to one identifier; (ii) one control function to many identifiers; (iii) one identifier to many control function; and (iv) may control functions to may identifiers…..This links to control information that is external to the control object 120 and allows a control information association which is dynamic or externally changeable. 
Corkin teaches at Paragraph 0162 that a control information association may include a list of media content that is playable by the device 110 and at Paragraph 0181-0182 that a single control object 120 can be associated with an increasing number of files and instruct the device 110 to play any media content from the list of media files and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl…..One example for updating the playable media content (control information) is via a relational database or search algorithm which enables an association between a control object 120 with a changing media via this media metadata. 
Corkin teaches at Paragraph 0176 that the control information is stored in the internal storage 309 of the control object 120. 
Corkin teaches at Paragraph 0112-0113 that the control object 120 include NFC enabled control objects….the control objects 120 are detectable by the device 110…the device 110 then performs the function of the determined control information. 
Corkin teaches at Paragraph 0118-0122 that the structure of the control object 120 comprising a tag 352….the tag 352 is a NFC tag that is capable of communicating with the control interface module 210. 
Corkin teaches at Paragraph 0224 that the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself. 
Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that wherein before the writing the control message into the NFC tag, further comprises: if a write instruction is received, writing the control message into the NFC tag.
Tuikka, Sarmenta and Corkin further teach the claim limitation that wherein before the writing the control message into the NFC tag, further comprises: if a write instruction is received, writing the control message into the NFC tag ( Tuikka teaches at Paragraph 0058 the virtual context application providing necessary logics for virtual context detection/notification and at Paragraph 0036 that the data distinctive to and stored by the tag may be fixedly pre-programmed or user-editable via the short-range connection and at Paragraph 0069 that a number of tags may be obtained and configured, programmed and positioned….the mobile device may cultivate the received implicit context data into proper virtual context information by a mapping logic. 

Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Corkin teaches at Paragraph 0176 that the control information is stored in the internal storage 309 of the control object 120. 
Corkin teaches at Paragraph 0112-0113 that the control object 120 include NFC enabled control objects….the control objects 120 are detectable by the device 110…the device 110 then performs the function of the determined control information. 
Corkin teaches at Paragraph 0118-0122 that the structure of the control object 120 comprising a tag 352….the tag 352 is a NFC tag that is capable of communicating with the control interface module 210. 
Corkin teaches at Paragraph 0224 that the user may reassign the media associated with the control object 120 so that next time the control object 120 is scanned the device 110 then plays the new media with which the control object 120 is associated and at Paragraph 0225 that the controller device 160 may send control information to the device 110 to instruct the display of the control object 120 to display an image based on the new association such as an owl and at Paragraph 0226 that a bird noise such as chirping may be played one last time and subsequent placement of the control object 120 within the detection area 224 would then result in an owl noise such as hooting being played by the device 110 as opposed to the chirping bird noise. 
Corkin teaches at Paragraph 0144 that an identifier of a control object 120 may be associated with control information that instructs the device 110 to play a first media content. The controller device 160 may change the control information so that the device 110 plays a second media content. For example, the controller device 160 may create a URI and send the created URI to the device 110 which then sends the created URI to a control object 120 so that the URI is stored in the internal storage 309 of the control object 120 and at Paragraph 0164 that control information association may be updated remotely via server 150, device 110, controller device 160 or dynamically by the control object 120 itself). 
Re Claim 9: 
The claim 9 is subject to the same rationale of rejection as the claim 1. The claim 9 further recites the claim limitation of 
Corkin teaches a virtual reality device, wherein the virtual reality device comprises: 
a processor, a memory and a near field communication (NFC) reader (e.g., Corkin teaches at FIG. 2A and Paragraph 0059 that the device 100 comprises an embedded controller 202 where the controller 202 has a processing unit 205 coupled to an internal storage module 209. 
Corkin teaches at Paragraph 0064 that the device 110 comprises the internal storage module 209 and the processor 205. Corkin teaches at Paragraph 0078 that a NFC reader and an IR gesture sensor are incorporated into the control interface module 210); 
and wherein the processor is connected to the memory and the NFC reader respectively (e.g., Corkin teaches at FIG. 2A and Paragraph 0059 that the device 100 comprises an embedded controller 202 where the controller 202 has a processing unit 205 coupled to an internal storage module 209. 
Corkin teaches at Paragraph 0064 that the device 110 comprises the internal storage module 209 and the processor 205. Corkin teaches at Paragraph 0078 that a NFC reader and an IR gesture sensor are incorporated into the control interface module 210); 
the NFC reader is configured to read a control message stored in an NFC tag in advance, and send the control message to the processor (Corkin teaches at Paragraph 0078 that after the NFC reader detects the presence of the control object 120 within the detection area 224, the control interface module 210 enables the IR gesture sensors to periodically determine the relative location of the control object 120 within the detection area 224 and Paragraph 0082 that the components 206 to 213 typically communicate with the processor 205 and at Paragraph 0106 that during media content playback or during repeated scans of a control object 120, the application program 233 provides operational instructions to the processor 205 to enable interactions between the device 110 and the control objects 120….the processor 205 may be configured to disable the control interface module 210 during playback of media content….the processor 205 may be configured to detect and execute the related control information); and
the memory is configured to store one or more computer instructions, wherein the one or more computer instructions are executed by the processor to implement the display control method of claim 1 (Corkin Paragraph 0087-0093 that the processor 205 is able to execute the application programs 233 stored in…memories 260 and 270…. the execution of a sequence of instructions is achieved in the processor 205….each step of sub-process in the processes of the methods described below is associated with one or more segments of the application program 233 and is performed by repeated execution of a fetch-execute cycle in the processor 205).
Re Claim 10: 
Corkin further teaches a display control system applied to a virtual reality device, comprising: at least one near field communication (NFC) tag and the virtual reality device of claim 9.
However, Corkin further teaches a display control system, comprising: a near field communication (NFC) tag (Corkin teaches at Paragraph 0176 that the control information is stored in the internal storage 309 of the control object 120. 
Corkin teaches at Paragraph 0112-0113 that the control object 120 include NFC enabled control objects….the control objects 120 are detectable by the device 110…the device 110 then performs the function of the determined control information. 
Corkin teaches at Paragraph 0118-0122 that the structure of the control object 120 comprising a tag 352….the tag 352 is a NFC tag that is capable of communicating with the control interface module 210) and a virtual reality device of claim 9 (Corkin teaches at FIG. 2A and Paragraph 0059 that the device 100 comprises an embedded controller 202 where the controller 202 has a processing unit 205 coupled to an internal storage module 209. 
Corkin teaches at Paragraph 0064 that the device 110 comprises the internal storage module 209 and the processor 205. Corkin teaches at Paragraph 0078 that a NFC reader and an IR gesture sensor are incorporated into the control interface module 210). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display object of the virtual reality scene comprises at least one of: a brightness value to be displayed, a content to be displayed, a target value of a set parameter, a virtual reality scene identifier to be switched, or a display content identifier to be configured as a default display content.
However, Tuikka and Sarmenta further teach the claim limitation that the display object of the virtual reality scene comprises at least one of: a brightness value to be displayed, a content to be displayed, a target value of a set parameter, a virtual reality scene identifier to be switched, or a display content identifier to be configured as a default display content (
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
).
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control type comprises at least one of: display brightness adjusting, display content switching, or default parameter setting.
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
). 

The claim 13 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the default display content comprises at least one of a boot screen or a default scene after booting.
However, Sarmenta and Tuikka further teach the claim limitation that the default display content comprises at least one of a boot screen or a default scene after booting (Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Sarmenta teaches at Paragraph 0075 that the NFC application module 78 may automatically map data read from one or more tags to one or more items of virtual data based on an algorithm or software code of a corresponding electronic game or application….the algorithm/software code may include instructions specifying that data, e.g., identifiers, values….upon initialization or start -up of an electronic game or application. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
).
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the type of the default display content configuration control comprises a default display scene configuration control and a default display application program configuration control. 
Tuikka and Sarmenta further teach the claim limitation that the type of the default display content configuration control comprises a default display scene configuration control and a default display application program configuration control (Tuikka’s virtual context is a virtual reality scene identifier identifying the virtual reality scene such as the front garden of the building “X” and the virtual control action such as jumping around provide a default display content configuration control. 
Tuikka teaches at Paragraph 0058 the virtual context application providing necessary logics for virtual context detection/notification and at Paragraph 0036 that the data distinctive to and stored by the tag may be fixedly pre-programmed or user-editable via the short-range connection and at Paragraph 0069 that a number of tags may be obtained and configured, programmed and positioned….the mobile device may cultivate the received implicit context data into proper virtual context information by a mapping logic. 
Tuikka teaches a display object directly related to virtual scene displayed by the mobile device 102. Tuikka teaches a control message/context comprising a control type (for changing or updating or controlling a virtual object) and a display object such as the front garden of the building “X”. 
In a non-limiting example, Tuikka teaches at Paragraph 0012-0013 that the data provided by the tag may link to different virtual contexts depending on the particular user accessing the data….the user-specific tag data-to-virtual context mapping information…..the status information may be applied to control the representation such as an avatar of the user in the virtual context, including the type, size, color, gesture, and/or movements of the avatar representation which may be subject to manual adjustment by the user and at Paragraph 0017 that if the virtual context defines a virtual location/space, the representation may be located in that space and provided that the virtual context defines some virtual action, e.g., jumping around, the virtual representation may be adapted to perform that action. As a further option, the virtual context may refer to virtual status, such as virtual mental and/or virtual physical status, of the user instead of the real status of the user, which may also be provided for controlling the virtual representation. 
Tuikka teaches at Paragraph 0051 managing the associated service/event, producing data for the associated tags (e.g., context data and/or a link to a network server) and/or coding of tags with the data among possible other tools and at Paragraph 0047 that the mobile device 102 sends an indication of the virtual context and necessary other information  such as a user ID to identify the user towards a remote entity….the virtual representation of the user 112 is located next to a virtual building of the virtual world as alluded by the indication of the virtual content such as “virtual content is the front garden of building ‘X’. Accordingly, the virtual context includes a display object such as the front garden and at Paragraph 0050 that the context update may be provided by a further entity and/or a virtual environment service which receives context updates from the remote entity and at Paragraph 0069 that the indication is obtained by the remote entity and used for adapting or changing the location of the virtual representation of the user of the mobile device in a virtual environment. 
Sarmenta’s relevance to the claim invention is the teaching related to the displayed monster being controlled from live to dead and the monster is directly related to the virtual reality scene displayed by the virtual reality device. The monster has been already displayed by the virtual reality device before the new state of the monster is received by the virtual reality device and thereby the live monster displayed on the virtual reality device is to be switched to the dead monster in the virtual reality world. 
In a non-limiting example, Sarmenta’s NFC tag includes the control type (the monster fighting style or the new state of monster such as the monster has been killed) and the monster itself. Sarmenta teaches at Paragraph 0111 that the specific characteristics (control information), e.g., a fighting style of the virtual object may be controllable by a user of the apparatus 50 and at Paragraph 0121 that the NFC tag includes the data associated with the new state of the monster as well as any other characteristics, e.g., a fighting style, of the monster and at Paragraph 0120 that the changes (control information such as killing a monster) to an NFC tag may be read from the corresponding NFC tag and at Paragraph 0121 that the processor in the NFC tag may change the state of the monster based on the received data. 
Sarmenta teaches at Paragraph 0075 that the NFC application module 78 may automatically map data read from one or more tags to one or more items of virtual data based on an algorithm or software code of a corresponding electronic game or application….the algorithm/software code may include instructions specifying that data, e.g., identifiers, values….upon initialization or start -up of an electronic game or application). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the virtual reality is directly triggered by the control message to perform at least one operation of the display brightness adjusting, the display content switching, and the default parameter setting. 
Maeda teaches the claim limitation that the virtual reality is directly triggered by the control message to perform at least one operation of 
Maeda teaches at FIGS. 9-11 that the virtual image on the display unit 113 of the mobile terminal 110 is directly triggered by the NDEF control message to perform at least one operation of the display brightness adjusting, the display content switching and the default display parameter setting. 
Maeda teaches NDEF message area 130 meeting the claimed control message. The NDEF message area includes a control type for display content switching and default display parameter setting (without changing the display content). 
Maeda teaches at Paragraph 0296 that the operation guide AP 123 accesses the URL stored in the first record 12a of the apparatus writing area 12 and displays the image of web page on the display unit 113 by using the web browser and at Paragraph 0350 that the screen display control unit 257 sets the URL corresponding to the Web page that explains the copy function of the on-line manual published on the Internet in the fifth record 243 e of the NFC tag 243 and at Paragraph 0357-0360 that display AP switching processing is performed by the AP control unit 221 of the mobile terminal 210 and the process of FIG. 57 is executed every time the AP displayed on the display unit 113 of the mobile terminal 210 is switched. If the AP displayed on the foreground is the operation guide AP 123, processing proceeds to step S272 and if the AP displayed on the foreground is hold over print AP 124, processing proceeds to step S273 and at Paragraph 0369-0374 that the operation guide AP 123 refers to the value of the fifth record 243 e of the NFC tag 243 read via the NFC I/F unit 211 and the NFC I/F unit 241. If no value is stored in the fifth record 243 e, the operation guide AP 123 ends processing without do anything (default parameter setting). If the value of the six record 243f is 1, processing proceeds to step S295. In step S295, the operation guide AP 123 accesses the URL indicated by the fifth record 243e of the NFC tag 243, and displays the image of the Web page on the display unit 113 using the web browser. 
For example, Maeda teaches at FIG. 1 and Paragraph 0072 that the NFC I/F unit 111 and the NFC I/F unit 141 are interface for executing an NFC type wireless communication 101 according to the NFC standard and at Paragraph 0082 that the NDEF message area 130 functions as a data area to be read and written from the MFP 140 via the NFC I/F unit 111 and at Paragraph 0098 that in the apparatus information writing area 12 of the operation guide AP area 132 of the NDEF message area 130, URL information is written from the MFP 140 to the first record 12a. The second record 12b to the fifth record may be written with information or not written and at Paragraph 0108 that FIG. 12 is a diagram of an image of a screen for changing a menu IM4 displayed by the operation guide AP 123 on the display unit 113 and at Paragraph 0161-0162 that FIG. 26 is a flowchart illustrating processing in which the AP control unit 121 install the operation guide AP 123 in the mobile terminal 110. When the input unit 114 receives a request to install the operation guide AP 123 to the mobile terminal 110 from the user, the AP control unit 121 secures the operation guide AP use area 132 in the NDEF message area 130 and at Paragraph 0179-0183 that FIG. 30 is a flowchart illustrating display AP switching processing performed by the AP control unit 121…..this processing is executed every time the AP is switched to be displayed on the display unit 113 of the mobile terminal 110….in the operation guide AP area 132, the AP control unit 121 writes “0” indicating non-foreground display as display status information 14 of the terminal information writing area….the AP control unit 121 confirms the AP to be displayed on the foreground and at Paragraph 0190-0192 that if the AP displayed on the foreground is the operation guide AP 123, the AP control unit 121 writes “1” indicating foreground display as display status information 14 of the terminal information writing area 11 in the operation guide AP area 132…..If the AP displayed on the foreground is the hold over print AP 124, the AP control unit 121 writes “1” indicating foreground display as display status information 14 of the terminal information writing area 11 in the hold over print AP area 133. If the AP displayed on the foreground is not the operation guide AP 132 and the hold over print AP 124, the AP control unit 121 ends the process without doing anything.
Maeda teaches at Paragraph 0332 that the control unit 250 controls processing in the MFP 240…the control unit 250 changes information stored in the NFC tag 243 according to the status of the MFP 240. Specifically, the control unit 250 identifies the screen image displayed on the operation unit 180 and changes the information stored in the NFC tag 243 according to the specified screen image and at Paragraph 0337 that the mobile terminal 210 changes the predetermined behavior based on apparatus status information acquired by the first acquiring unit and the second acquiring unit.  Maeda teaches at Paragraph 0347-0353 that this flow is executed each time the screen image displayed on the operation unit 180 (of MFP 240) is switched. The screen display control unit 257 initializes the values of the fifth record 243e and the sixth record 243 f in the NFC tag 243….If the screen image to be displayed is the copy standby screen image 81, processing proceeds to step S253. If the screen image to be displayed in the menu setting change screen image 82, processing proceeds to step S255. In step S253, the screen display control unit 257 sets the URL corresponding to the Web page that explains the copy function of the on-line manual published on the Internet in the fifth record 243 e of the NFC tag 243. The screen display control unit 257 sets the URL for displaying the screen image for explaining the copy operation IM3 in the fifth record 243 e of the NFC tag 243. Then, the screen display control unit 257 sets “1” indicating other machine as own/other machine information in the six record 243 f of the NFC tag 243. 
In step S255, the screen display control unit 257 sets the URL corresponding to the web page provided by the web server unit 158 of the own apparatus. The screen display control unit 257 sets the URL for displaying the image of a screen for changing a menu IM 4 in the fifth record 243 e of the NFC tag 243. The screen display control unit 257 sets “0” indicating own machine as own/other machine information in the sixth record 243 f of the NFC tag 243).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613